Citation Nr: 0310415	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-19 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This appeal arises from a May 1998 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
denied entitlement to an increased rating for PTSD, evaluated 
at 30 percent.  In November 1998, the RO increased the rating 
from 30 percent to 50 percent.  In accordance with AB v. 
Brown, 6 Vet. App. 35 (1993), and the veteran's continuous 
pursuit for a higher rating, the matter remains on appeal.

In January 1999, the veteran filed a claim of entitlement to 
a total rating based on individual unemployability.  In 
December 2001 the RO denied the claim.  The veteran received 
notice of that determination by letter dated December 17, 
2001.  By VA Form 21-8940, (Veteran's Application for 
Increased Compensation Based on Unemployability), dated 
December 9, 2002, the veteran indicated that he disagreed 
with the RO's denial.  Thus, the Board of Veterans' Appeals 
(Board) finds that the veteran has file a timely notice of 
disagreement and that a statement of the case should be 
issued to him.  The matter is discussed further below.

In August 2002, the veteran clarified that he wanted to 
appear at a hearing before a member of the Board.  In 
December 2002, the veteran presented testimony at a Board 
hearing held at the RO in Atlanta, Georgia.  The hearing 
transcript is of record.  No additional development in this 
regard is warranted.

REMAND

Effective February 22, 2002, new regulations amended the VA's 
Appeals Regulations and the Board's Rules of Practice.  The 
new regulations permitted the Board to obtain evidence and 
cure procedural defects without remanding a case back to the 
RO.  See 67 Fed. Reg. 3099 (January 23, 2002)(presently 
codified in part at 38 C.F.R. §§ 19.9, 19.31 (2002)).  

Specifically, Section 19.9(a)(2), Code of Federal 
Regulations, provided:

(a)	General.  If further evidence, 
clarification of the evidence, 
correction of a procedural defect or 
any other action is essential for a 
proper appellate decision, a Board 
Member or panel of Members may:
  . . . .

(2) Direct Board personnel to undertake 
the action essential for a proper 
appellate decision.     

Section 19.9(a)(2)(ii), Code of Federal Regulations, 
provided:

If the Board undertakes to provide the 
notice required by 38 U.S.C. § 5103(a) 
and/or § 3.159(b)(1) of this chapter, the 
appellant shall have not less than 30 
days to respond to the notice.  If, 
following the notice, the Board denies a 
benefit sought in the pending appeal and 
the appellant submits relevant evidence 
after the Board's decision but before the 
expiration of one year following the 
notice, that evidence shall be referred 
to the agency of original jurisdiction.  
If any evidence so referred, together 
with the evidence already of record, is 
subsequently found to be the basis of an 
allowance of that benefit, the award's 
effective date will be the same as if the 
Board had granted the benefit in the 
appeal pending when the notice was 
provided.

In Disabled American Veterans v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
(DAV), the United States Court of Appeals for the Federal 
Circuit invalidated the regulatory provision in 38 C.F.R. 
§ 19.9 that allowed the Board to develop evidence on a claim.  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is 
invalid because it allows the Board to obtain or accept new 
evidence without obtaining the appellant's waiver of initial 
RO consideration.  The Federal Circuit found that this was 
contrary to 38 U.S.C.A. § 7104(a) (West 2002) because the 
Board is "primarily an appellate tribunal" that decides 
appeals from denial of veterans benefits, and that this 
regulation denied appellants one review on appeal to the 
Secretary.  Id.  The Federal Circuit also invalidated 
38 C.F.R. § 19.9(a)(2)(ii), which requires the Board to 
provide claimants with notice required by 
38 U.S.C.A. § 5103(a) (West 2002), and give claimants 30-days 
to respond.  The Federal Circuit found that the 30-day 
requirement was contrary to 38 U.S.C.A. § 5103(b), which 
provides claimants one year to submit evidence.  See 
38 U.S.C.A. § 5103(b).

Given the Federal Circuit's invalidation of 38 C.F.R. 
§ 19.9(a)(2), the Board must now remand cases back to the RO 
when it decides that additional development is necessary, 
unless it needs to clarify procedural matters, or consider 
law, regulations, or court decisions not considered by the 
RO, or consider independent medical opinions.  In addition, 
the Board may not currently issue Veterans Claims Assistance 
Act of 2000 (VCAA) notification letters because the Federal 
Circuit invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
provided the Board with the authority to provide the notice 
required by 38 U.S.C.A. § 5103(a).  There is no current 
regulatory authority permitting the Board to provide VCAA 
notice.  

While the Board may not direct Board personnel to undertake 
action essential for appellate review or to issue VCAA 
compliance letters at this time, the requirements of the VCAA 
nonetheless must be satisfied.  Pursuant to the VCAA, which 
was enacted on November 9, 2000, VA has a statutory duty to 
assist a claimant in the development of his or her claim and 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  
This change in the law applies to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In light of DAV and the mandates of the VCAA, this appeal 
must be remanded to the RO.  The Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

In this case, the veteran filed a claim for an increased 
rating for PTSD in March 1997.  Throughout the appeal, the 
veteran has maintained that his PTSD has increased in 
severity so as to warrant a rating of 100 percent.  

In relevant part, VA outpatient treatment reports dated from 
1996 to 1997 reflect that the veteran received treatment for 
PTSD on a regular basis, along with treatment for several 
physical disabilities, to include a heart disorder, thyroid 
problem, and urinary problem.  A report of a VA examination 
conducted in September 1998 notes chronic PTSD with a Global 
Assessment Functioning (GAF) scale score of 50.  On that same 
examination report, however, the examiner listed some of the 
veteran's non-service-connected and service-connected 
physical disabilities, and stated that the veteran was not 
suitable for gainful employment.  

Thereafter, VA outpatient treatment reports dated from 1997 
to 2000 show continued treatment for PTSD.  The reports 
generally reflect that the veteran's PTSD symptoms remained 
stable.  Typically, the veteran presented with a sad mood, 
calm behavior, and restricted affect.  However, his thoughts 
remained clear and logical, without evidence of delusions, 
and he denied any auditory or visual hallucination.  The 
reports reflect that the veteran remained fully oriented with 
an intact memory and concentration.  At times, his insight 
and judgment were limited.  A January 1998 report reflects 
PTSD with a GAF scale score of 65.

In June 2002, a VA staff psychiatrist wrote that the veteran 
suffered from severe PTSD among other things.  The 
psychiatrist added that this was evident by the veteran's 
frequent nightmares, flashbacks, isolation, avoidance, and 
mood-instability.  He opined that the veteran was unable to 
work, and that he was surprised that the veteran was not 100 
percent service-connected.  The psychiatrist did not review 
the veteran's claims file prior to rendering his opinion. 

At the hearing held before the undersigned in December 2002, 
the veteran testified that his PTSD symptoms include feelings 
of depression and isolation.  He also stated that while he 
has remained married for approximately 60 years, he no longer 
participates in many activities he used to enjoy such as 
going to church and visiting with family.  On those occasions 
when he does go to visit relatives, he does not feel 
comfortable staying very long.  When he goes shopping with 
his wife, he sits in the car while she shops.  

Given that the veteran's last VA compensation examination was 
conducted in September 1998 and that the evidence of record 
is contradictory, the Board finds that a more contemporaneous 
VA examination is needed in order to assess the severity of 
the veteran's PTSD.  The fulfillment of the duty to assist 
requires a thorough and contemporaneous medical examination 
that considers prior medical examinations and treatment in 
order to conduct a complete evaluation of the veteran's 
claim.  38 C.F.R. §§ 4.1, 4.2 (2002).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  DAV; 38 C.F.R. § 19.9(a)(1).  In this regard, the 
Board is cognizant of the veteran's expressed wish during the 
hearing not to be examined too often.  The veteran's 
cooperation in assisting with another examination will be 
extremely helpful to a thorough adjudication of his claim, 
especially because it appears that his condition may have 
changed since the most recent comprehensive examination in 
September 1998.  

Regarding the veteran's claim for a total rating based on 
individual unemployability, as indicated in the introduction, 
the Board finds that the veteran has filed a timely notice of 
disagreement with the RO's January 1999 decision.  See 
38 C.F.R. §§ 20.200-20.201 (2002).  Accordingly, a statement 
of the case must be issued to the veteran.  Manlincon v. 
West, 12 Vet. App. 238 (1999); 38 C.F.R. § 20.200.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following action:

1.  Ask the veteran to submit any 
evidence, to include lay statements, 
employment reports, etc., demonstrating 
that his PTSD has increased in severity.

2.  Obtain all outstanding medical 
reports from the VA Medical Center in 
Decatur, Georgia.  

3.  Obtain from the Social Security 
Administration the records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
After reviewing the claims folder, 
including all recent treatment reports 
obtained pursuant to the above request, 
the examiner should indicate in a report 
that he or she has reviewed the claims 
folder and pertinent records.  All 
necessary tests and studies, including 
appropriate psychological studies (if 
determined to be necessary by the 
psychiatrist), should be conducted in 
order to identify and describe the 
symptomatology attributable to PTSD.  The 
report of examination should contain a 
detailed account of all manifestations of 
the disability.  If there are found to be 
psychiatric disorder(s) other than PTSD, 
the examiner should reconcile the 
diagnoses and should specify which 
symptoms are associated with each of the 
disorder(s).  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.  
The examiner must also comment on the 
extent to which PTSD affects occupational 
and social functioning.  A multi-axial 
assessment should be conducted, and a 
thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned, 
is to be included.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

5.  Thereafter, the RO should 
readjudicate the claim on appeal.  If an 
increased rating for PTSD remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
appropriate period of time should be 
allowed for response.  

6.  Regarding the claim for entitlement 
to a total rating based on individual 
unemployability due to service-connected 
disability, the RO should issue to the 
veteran a statement of the case.  The RO 
should also inform the veteran of his 
appellate rights with respect to the 
claim.



By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




